Case: 13-60183       Document: 00512452822         Page: 1     Date Filed: 11/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 25, 2013
                                     No. 13-60183
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MANUEL ALEXANDER ALVARADO-RIVAS,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 073 520


Before REAVLEY, JONES, and ELROD, Circuit Judges.
PER CURIAM:*
       Manuel Alexander Alvarado-Rivas, a native and citizen of El Salvador,
applied for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT), asserting that he was persecuted in El Salvador on
account of his sexual orientation. The immigration judge (IJ) determined that
Alvarado-Rivas was not credible and denied all relief. The Board of Immigration
Appeals (BIA) affirmed the adverse credibility determination and dismissed the
appeal.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60183     Document: 00512452822     Page: 2   Date Filed: 11/25/2013

                                  No. 13-60183

      Alvarado-Rivas abandons any challenge to the denial of withholding of
removal and relief under the CAT by failing to address the issues in his opening
brief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Brinkmann
v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      With respect to the adverse credibility determination, Alvarado-Rivas
disputes the examples of an omission, inconsistency, and implausibility cited by
the BIA.   We review the credibility finding for substantial evidence.        See
Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012); Wang v.
Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). Alvarado-Rivas’s statements
throughout the record are replete with inconsistencies. During his credible fear
interview, he omitted any mention of a violent rape at gunpoint that he later
alleged in his asylum application. The omission was consistent with his pattern
of embellishing his claims of persecution as the case proceeded with allegations
that incidents were motivated by his sexual orientation. Also particularly
glaring were inconsistencies among his various explanations for telling
authorities initially that he was not afraid to return to El Salvador. In light of
such a record, Alvarado-Rivas fails to meet his burden of showing that the
evidence compels a finding that he was credible. See Orellana-Monson, 685 F.3d
at 518; Wang, 569 F.3d at 538-40.
      Next, Alvarado-Rivas asserts various errors by the BIA in determining
that he established neither past persecution nor a well-founded fear of future
persecution. Because he was deemed not credible, he could not prove his
eligibility for asylum by relying on his own testimony.            See 8 U.S.C.
§ 1158(b)(1)(B)(ii). The “factual conclusion that an alien is not eligible for
asylum” is also reviewed for substantial evidence. Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005) (internal quotation marks and citation omitted).
Alvarado-Rivas disputes the BIA’s characterization of several affidavits that he
filed, argues that the BIA unreasonably required additional corroboration, and
asserts that the BIA should have considered his allegations collectively. These

                                        2
    Case: 13-60183    Document: 00512452822     Page: 3   Date Filed: 11/25/2013

                                 No. 13-60183

arguments do not show, however, that the record before us compels a finding
that he was persecuted or that he has a well-founded fear of future persecution.
See Orellana-Monson, 685 F.3d at 518; Zhang, 432 F.3d at 344.
      Finally, Alvarado-Rivas urges this court to rebuke the BIA and the IJ for
using the authority to make credibility determinations as a pretext for denying
legitimate asylum claims. He asks us to impose a rule that an immigration
judge must give an applicant an opportunity to explain any perceived
discrepancies before making an adverse credibility determination. In support
of his argument, he asserts that the judge in his case “has one of the lowest
‘grant rates’ among IJs in the country” for asylum claims. Because the IJ’s
adverse credibility determination was supported by substantial evidence, we find
no merit in this argument. We similarly reject any suggestion that the adverse
credibility determination was unreliable because the judge was hostile. See
Wang, 569 F.3d at 539-40.
      The petition is DENIED.




                                       3